DIXON, Presiding Judge.
Wife appeals from the trial court’s denial of her request for restoration of her maiden name. There is no appearance or brief for respondent husband.
A divorce was granted to the wife and a property settlement was approved. The husband was present pro se. The agreement recited that the parties were in accord that petitioner’s maiden name be restored. The trial court refused that request, stating it would not do so “where children were involved.”
The instant case is ruled by Miller v. Miller, 670 S.W.2d 591 (Mo.App.1984). The cited case is precisely like the instant case. The holding of Miller, is that absent evidence of detriment to the children, a general concern of possible detriment to the children will not support denial of the restoration of the wife’s former name. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976), requires reversal of a judgment unsupported by evidence.
The judgment is reversed and rem.anded with directions to issue an amended decree changing the wife’s name as requested.
All concur.